Citation Nr: 1604911	
Decision Date: 02/09/16    Archive Date: 02/18/16

DOCKET NO.  11-03 023	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Albuquerque, New Mexico


THE ISSUES

1.  Entitlement to service connection for a right ear disability manifested by disequilibrium.

2.  Entitlement to an initial disability rating in excess of 10 percent for Osgood-Schlatter's disease of right knee.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

C. Bosely, Counsel



INTRODUCTION

The Veteran had active service from July 1986 to November 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO).  

Also on appeal is a September 1993 rating decision granting service connection for Osgood-Schlatter's disease of right knee.  That issue is currently on appeal before the Board pursuant to 38 C.F.R. § 19.9(c) for the limited purpose of remanding for a statement of the case (SOC).  

The issue of entitlement to a higher initial rating for Osgood-Schlatter's disease of right knee is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

A disequilibrium disorder, variously diagnosed as Meniere's disease, is shown to have been incurred during service. 


CONCLUSION OF LAW

A disequilibrium disorder, variously diagnosed as Meniere's disease, was incurred in service.  38 U.S.C.A. §§ 1110, 1154(a) (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.304 (2015).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran maintains that service connection is warranted for a disequilibrium disorder, which he contends is a result of injury to the right eardrum during service.  

A.  Applicable Law

Service connection may be granted for a disability resulting from disease or injury incurred coincident with or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection generally requires evidence satisfying three criteria: (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship ("nexus") between the present disability and the disease or injury incurred or aggravated during service.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Hickson v. West, 12 Vet .App. 247, 253 (1999).

B.  Discussion

Here, in applying the law to the facts of the case, the Board finds that the evidence is at least in a state of relative equipoise on all material elements of the claim.  

First, there is no material dispute that a current disequilibrium condition has been diagnosed.  This is demonstrated most recently by a VA examination conducted in August 2014, which resulted in a diagnosis of Meniere's syndrome.  Accordingly, the existence of a present disability is established.  

Next, it is not reasonably in dispute that the Veteran was injured during service.  His service treatment records (STRs) show emergency treatment in May 1988 for a ruptured right tympanic membrane with ongoing treatment through June 1988.  Accordingly, an in-service injury is established.  

Finally, the evidence tends to make it at least equally likely that the Veteran's condition is related to the injury during service.  On this question, there is some conflicting evidence.  

Favorable to the claim, a private doctor in April 2005 concluded that:  "My suspicion is that he has suffered a viral insult to the vestibulocochlear structures on the right and is having a bit of difficulty compensating."  

Also favorable, a private doctor wrote in May 2006 and January 2009 statements that it is more likely than not that the Veteran's disequilibrium is related to his service-connected disability and thus should be compensated for.

In conflict with this favorable evidence, different VA examiners have reached negative opinions, including in July 2008 and August 2014.  

Overall, the Board can identify no compelling reason to find the VA examiners' opinions more probative than the private opinions on the nexus element.  Consequently, the benefit of the doubt must apply, and the Board must find that the evidence is in equipoise on the nexus element.  Accordingly, a nexus between the current disability and the injury during service is established.  

In light of the foregoing, after resolving all reasonable doubt in the Veteran's favor, the Board finds that the evidence is in a state of relative equipoise on all material elements of the claim, including the nexus requirement.  Accordingly the claim must be granted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Fagan, 573 F.3d at 1287 (quoting 38 U.S.C.A. § 5107(b)).  

As this outcome represents a complete grant of the benefit sought on appeal, no discussion of VA's duties to notify and assist is necessary.


ORDER

Service connection for a disequilibrium condition, to include Meniere's disease, is granted.  




REMAND

The claim of service connection for entitlement to a higher initial rating for Osgood-Schlatter's disease of right knee must be remanded for issuance of a statement of the case (SOC).  

Service connection for the condition was granted by the Board in a September 1993 decision, which the RO implemented in a rating decision issued later that month that assigned an initial 10 percent rating.  The Veteran filed a notice of disagreement (NOD) in November 1993.  Rating decisions were subsequently issued, including in July 1994 and March 2001.  At present, however, an SOC has not been issued.  Nor does it appear that a 10 percent rating granted in July 1994 satisfied the appeal.  AB v. Brown, 6 Vet. App. 35, 38 (1993); see also Murphy v. Shinseki, 26 Vet. App. 510, 514 (2014).  To the contrary, the Veteran has continued to file claims for an increased rating, next in August 2001.  

Under such circumstances, the Board shall remand these claims to the AOJ with instructions to prepare and issue a Statement of the Case.  See 38 C.F.R. § 19.9(c); Manlincon v. West, 12 Vet. App. 238, 240-41 (1999). 

Accordingly, the case is REMANDED for the following action:

Issue the Veteran an SOC with respect to the claim of entitlement to a higher initial rating for Osgood-Schlatter's disease of right knee.  This issuance should include notification of the need to timely file a substantive appeal to perfect an appeal on the issue.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
STEVEN D. REISS 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


